Order and judgment (one paper), Supreme Court, New York *479County (Joan A. Madden, J.), entered April 1, 2004, which, in a CPLR article 78 proceeding seeking to compel respondent Police Commissioner to designate petitioners as detectives third grade, and related relief, (1) denied petitioners’ motion to confirm the Special Referee’s report finding that the duties performed by petitioners in the New York Police Department’s (NYPD) Evidence Collection Team (ECT) are equivalent to those performed by detectives in the NYPD’s Crime Scene Unit (CSU), (2) found that there is no such equivalence, and (3) denied the application and dismissed the petition, affirmed, without costs.
The motion court pr.operly refused to adopt the Special Referee’s report. The record demonstrates that the investigative crime-scene functions performed by the CSU involves more extensive training, more sophisticated equipment, more serious crimes and more coordination with the District Attorney’s office than the investigative crime-scene functions performed by the ECT. Thus, the court correctly ruled that the Police Commissioner’s classification of the ECT as a nondetective track command is rational (see Matter of Finelli v Bratton, 298 AD2d 197, 198 [2002], lv denied 100 NY2d 505 [2003]; Matter of Marti v Kerik, 307 AD2d 836, 837 [2003]). Concur—Marlow, J.P., Nardelli, Williams and Sweeny, JJ.